In an action to recover damages for personal injuries, the appeal is from a judgment, entered on a motion for a directed verdict, dismissing the complaint. The appellant was injured as the result of the breaking of a grinding wheel or disc manufactured by respondent. Judgment unanimously affirmed, with costs. There was no proof that respondent’s method of manufacture was negligent or improper, and there was insufficient evidence that respondent failed to use due care in testing the wheel after the manufacture thereof to require submission of the evidence to the jury (see, e.g., Kalinowski v. Byerson <& Son, 242 App. Div. 43, affd. 270 N. Y. 532; Welsh v. Cornell, 168 N. Y. 508; Matter of Case, 214 N. Y. 199, 203-204). Present — Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ.